NUMBER 13-12-00734-CV

                            COURT OF APPEALS

                  THIRTEENTH DISTRICT OF TEXAS

                    CORPUS CHRISTI — EDINBURG


ESTER CHARLES,                                                             Appellant,

                                          v.

LYDIA PERALEZ A/K/A LYDIA R. CHARLES
AND CARLOS CHARLES,                                                       Appellees.


                   On appeal from the 347th District Court
                         of Nueces County, Texas.


                         MEMORANDUM OPINION
               Before Justices Garza, Benavides, and Perkes
                    Memorandum Opinion Per Curiam

      Appellant, Ester Charles, appealed a judgment entered by the 347th District Court

of Nueces County, Texas. On January 3, 2013, the Clerk of this Court notified appellant,

in accordance with Texas Rule of Appellate Procedure 42.3(c), that we would dismiss this

appeal unless the $175.00 filing fee was paid. See TEX. R. APP. P. 42.3(c). Appellant
has not responded to the notice from the Clerk or paid the $175.00 filing fee. See TEX. R.

APP. P. 5, 12.1(b).

       The Court, having considered the documents on file and appellant’s failure to pay

the filing fee, is of the opinion that the appeal should be dismissed. See id. 42.3(b),(c).

Accordingly, the appeal is DISMISSED for want of prosecution.



                                                PER CURIAM

Delivered and filed the
7th day of February, 2013.




                                            2